Title: From George Washington to Alexander Spotswood, 26 August 1787
From: Washington, George
To: Spotswood, Alexander



Dear Sir,
Philadelphia August 26 1787

Having heard nothing from you, in reply to a letter I wrote you in answer to yours of the 25th of June, respecting your wishes to enter your Son on board the French Navy, I am led to apprehend a miscarriage, or that the letter to or from you may be lying in some of the Post Offices (a thing not very unusual) I therefore address you again on the subject.
The purport of my former letter was to ask, whether you had been encouraged to hope, or to expect much (from any Gentleman competent to advise you) from such a project, if not, whether it would not be better to delay your decisions on this point till enquiry could be first made and that, under the impression of the propriety of it, I would detain your letter for france till I could hear further from you on this subject among others for the Following reasons.
1. Because I think your Sons going into the French Navy would be attended with greater expence than you apprehend.
2. That the highest rank he could expect to meet at entrance would be that of Midshipman.
3. That for want of an interest always at hand his prospect of rising would be very unpromising.
4. That from a difference of Country, language, religeon and manners, the Service would soon become irksome and disagreeable to him and in the last place.
Because I do not think they are such good Seaman as the British or Americans.
Friendship and regard for you and your Son, induced me to make these observations before I parted with your letters (supposing a small delay could make no great difference in your plan) but if you have been well advised in the matter and will write me again I will immediately forward your letters with one

of my own to the Marqs de la Fayette. as the delay of your answer has far exceeded any thing that could have been expected, I shall be concerned if any inconvenianc⟨e⟩ should have resulted from it having every disposition to comply with your wishes in this, or any other respect wherein I can do it consistently—My love to Mrs Spotswood. I am &ca

G. Washington

